

114 HR 5945 IH: Ready to Work Act of 2016
U.S. House of Representatives
2016-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5945IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2016Mr. Brady of Texas (for himself, Mr. Sam Johnson of Texas, Mr. Boustany, Mr. Tom Price of Georgia, Mr. Smith of Nebraska, Mr. Reed, Mr. Kelly of Pennsylvania, Mr. Holding, Mr. Smith of Missouri, Mr. Rice of South Carolina, and Mr. Roskam) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title III of the Social Security Act to allow States to drug test applicants for
			 unemployment compensation to ensure they are ready to work.
	
 1.Short titleThis Act may be cited as the Ready to Work Act of 2016. 2.Amendment allowing States to make determinations regarding occupations that regularly conduct drug testing (a)AmendmentSection 303(l)(1)(A)(ii) of the Social Security Act (42 U.S.C. 503(l)(1)(A)(ii)) is amended by striking as determined under regulations issued by the Secretary of Labor and inserting as determined by the State.
 (b)Termination of authority of existing regulationsThe final rule issued by the Department of Labor on August 1, 2016, entitled Federal-State Unemployment Compensation Program; Middle Class Tax Relief and Job Creation Act of 2012 Provision on Establishing Appropriate Occupations for Drug Testing of Unemployment Compensation Applicants (81 Fed. Reg. 50298), shall have no force or effect.
			